Judgment, Supreme Court, Bronx County (William Wallace, III, J.), rendered October 18, 1991, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of from 20 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s argument that the trial court’s supplemental charge on the defense of justification was erroneous in that it conveyed the wrong standard is not preserved for review as a matter of law (CPL 470.05 [2]; People v Hoke, 62 NY2d 1022), and we decline to review in the interest of justice. Defendant was fortunate to have received a justification charge, having failed to adduce an evidentiary basis therefor (see, Penal Law § 35.15 [2]). Moreover, the supplemental charge as rendered actually benefitted defendant, since it did not specifically require the jury to consider his duty to retreat before resorting to deadly physical force. Defendant’s other claims are either unpreserved or without merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.